Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 1, 2020

                                           No. 04-20-00179-CR

                                        IN RE James STRIBLIN

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On March 24, 2020, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 1, 2020.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2013CR4270, styled The State of Texas v. James Striblin, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.